COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         StarNet Insurance Company v. RiceTec, Inc.

Appellate case number:       01-18-00536-CV

Trial court case number:     94416-CV

Trial court:                 239th District Court of Brazoria County, Texas

       StarNet Insurance Company filed a petition for permissive appeal of the
interlocutory “Order granting Plaintiff RiceTec, Inc.’s Amended Traditional Motion for
Summary Judgment on the Duty to Defend and denying StarNet’s Motion for Summary
Judgment on the Duty to Defend.” TEX. R. APP. P. 28.3(a). This Court’s Order granted
StarNet’s unopposed motion to extend the time to file its petition and requested a response.
See TEX. R. APP. P. 28.3(d), (f), (j). Ricetec filed a response stating that it is unopposed to
the petition and, if granted, it will file a brief on the merits. See TEX. R. APP. P. 28.3(f).

       The trial court’s interlocutory order identified a controlling question of law that may
materially advance the ultimate termination of the litigation and granted permission to
appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West 2014); see also TEX.
R. CIV. P. 168. Accordingly, after reviewing the petition, the Court GRANTS the petition.
See TEX. R. APP. P. 28.3(e), (j), (k). StarNet is deemed to have filed a notice of appeal as
of the date of this Order, this appeal is governed by the rules for accelerated appeals, and a
separate notice of appeal need not be filed. See TEX. R. APP. P. 26.1(b), 28.3(k). The
appellate records are due within 10 days of the date of this order. See TEX. R. APP. P.
35.1(b). The Clerk of this Court is instructed to file a copy of this order with the district
clerk. See TEX. R. APP. P. 28.3(k).

       It is so ORDERED.

Judge’s signature: __/s/ Justice Evelyn V. Keyes_______
                    x Acting for the Court
Panel consists of Justices Keyes, Higley, Landau.
Date: __March 14, 2019____